DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability 
This is an Allowability Notice addressing applicants response dated 30th June 2021.  Claim(s) 1-3 were amended; No Claim(s) were cancelled; and Claim(s) were newly added; therefore, Claim(s) 1-3 are pending and addressed below.  The Examiner appreciates the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s statement(s), (Remarks Pg. 3), with respect to the attached sheet of drawing has been fully considered.

Applicant’s argument(s), (Remarks Pg. 4), with respect to the Office Action Summary (Status) regarding the current Office Action being responsive to communication(s) filed on 

Applicant’s arguments (Remarks Pg. 4) with respect to the Objection(s) of the Figure(s) 1-2; have been fully considered and are persuasive based on the amended drawings; therefore, the objection(s) have been withdrawn.

Applicant’s arguments (Remarks Pg. 5) with respect to the rejection of the Claim(s) 1-3 under AlA 35 U.S.C. §112(b) have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 5-7) with respect to the rejection of the Claim(s) 1-3 under AlA 35 U.S.C. §103 as being unpatentable over Chaing (US 6,842,401 B2) in view of Zhou (US 2013/0016584 Al); have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.


Allowable Subject Matter

Independent Claim(s) 1; and Dependent Claim(s) 2-3, are allowed.  The following is the Examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the amended claimed limitations “the section of the cylindrical surface having a convex shape in a direction of an echo search, wherein the section of the cylindrical surface has a radius of curvature R, a generatrix l disposed in an azimuth plane, an arch of length L with end points of the arch symmetrical relative to an acoustic axis and wherein the generatrix l is an order of magnitude longer than a chord a between the end points of the arch” 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIE M NDURE/Examiner, Art Unit 3645